DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 been entered.

Response to Amendment
The amendment of 8/11/2021 has been entered.
Disposition of claims: 
Claims 2, 4, and 8 have been canceled.
Claims 1, 3, 5-7, 9-21 are pending.
Claims 1, 3, 7, 9, 13, and 15-17 have been amended.
The amendments to claims 1, 3, 7, 9, 13, and 15-17 have overcome:
the rejections of claims 1, 4-5, 7, and 9-21 under 35 U.S.C. 103 as being unpatentable over Kondakova et al. (US 2007/0252516 A1, hereafter Kondakova), in 
the rejections of claims 3 and 6 under 35 U.S.C. 103 as being unpatentable over Kondakova et al. (US 2007/0252516 A1), in view of in view of Park et al. (WO 2013/105747, machine-translated English documents is referred to) as applied to claims 1, 4-5, 7, and 9-21 above, further in view of Yabunouchi et al. (US 2012/0181521 A1, hereafter Yabunouchi).
the rejections of claims 1, 4-5, 8-12, 15, and 17-21 under 35 U.S.C. 103 as being unpatentable over Katakura et al. (US 2011/0006670 A1, hereafter Katakura), in view of Lee et al. (US 2006/0103298 A1, hereafter Lee) and Park et al. (WO 2013/105747, machine-translated English documents is referred to) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the paragraphs under the title of “Rejections under 35 USC 103 over Kondakova et al.” of page 2 and the paragraphs under the title of “Rejections under 35 USC 103 over Katakura et al.” of pages 2-3 of the reply filed 8/11/2021 regarding the rejections of claims 1, 4-5, 7, and 9-21 under 35 U.S.C. 103 as being unpatentable over Kondakova/Park, the rejections of claims 3 and 6 under 35 U.S.C. 103 as being unpatentable over Kondakova/Park/Yabunouchi, and the rejections of claims 1, 4-5, 8-12, 15, and 17-21 under 35 U.S.C. 103 as being unpatentable over Katakura/Lee/Par set forth in the Office Action of 5/11/2021 have been considered. 
Those rejections have been withdrawn, rendering the arguments moot. 

Claim Objections
Claim 1 are objected to because of the following informalities: 
Applicant recites “R1, R2, R3, R4, R5, R8 and R9 are each in plural …, and a plurality of R1 or a plurality of R2, or a plurality …” It appears that there is no structure including R1 or R2 in claim 1; thus, the phrases related to R1 and R2 should be removed.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, and 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of copending Application No. 16/317,050 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1, 5-6, and 9-14, the claims 1 and 13 of Application No. 16/317,050 discloses an organic electric element comprising a first electrode, a second electrode, and an organic material layer formed between the first electrode and the second electrode, wherein the 
Compound 2-96 of Application No. 16/317,050 has identical structure as Formula (3-20) of the instant claim 1, wherein Ar1, Ar2, Ar3, and Ar4 are each independently a C6-C60 aryl group or a fused ring group of C2-C60 heterocyclic group including at least one heteroatom of O, N, S, Si, or P; f’ and g’ are each 0; and L1, L2, L3, and L4 are each single bond.

    PNG
    media_image1.png
    420
    656
    media_image1.png
    Greyscale

The claim 14 of Application No. 16/317,050 discloses a second host compound (Compound 3-1) as a subspecies of the compound of Formula (2) of Application No. 16/317,050.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electronic element of claims 1 and 13 of Application no. 16/317,050 by substituting the second host compound of Formula (2) with Compound 3-1 of claim 14 of Application no. 16/317,050.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound 3-1 of claim 14 of Application no. 16/317,050 is a subspecies of the Formula (2) of claims 1 of Application no. 16/317,050. The substitution of the second host compounds having same general Formula (2) in the emitting layer of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of Compound 3-1 from the list of second host compounds disclosed in claim 14 of Application no. 16/317,050 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides the Modified organic electric element of Application no. 16/317,050 comprising a first electrode, a second electrode, and an organic material layer formed between the first electrode and the second electrode, wherein the organic material layer comprises an emitting layer, wherein the emitting layer comprises a first host compound (Compound 2-99 of claim 13 of Application no. 16/317,050) and a second host compound (Compound 3-1 of claim 14 of Application no. 16/317,050) as a phosphorescent light emitting layer.

    PNG
    media_image2.png
    277
    624
    media_image2.png
    Greyscale

Compound 3-1 of Application no. 16/317,050 has a similar structure as the claimed Compound 3-1 of claim 14 of the instant Application which is a subspecies of the Formula (2) of the instant claim 1. The only difference is that the N-phenylindole (marked by a dashed circle in the figure above) is substituted to the substitution positions 3, 4 of the benzocarbazole skeleton of Compound 3-1 of Application no. 16/317,050; instead, the N-phenylindole is substituted to the substitution positions 1, 2 of the benzocarbazole skeleton in the Compound 3-1 of the instant Application.
The Compound 3-1 of Application no. 16/317,050 is one of position isomers with similar compound in which Compound 3-1 of the claim 14 of the instant Application meets the limitation of the instant claim 1.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the Compound 3-1 of claim 14 of Application no. 16/317,050 by changing the substitution position of the N-phenylindole from the substitutions 3, 4 of the benzocarbazole to the substitution positions 1, 2 of the benzocarbazole. The resultant compounds (Compound 3-1 of the instant Application) would represent the position isomers of the Compound 3-1 of claim 14 of Application no. 16/317,050. One of ordinary skill in the art would expect that those position isomers wherein the N-phenylindole is substituted either through positions 3, 4 or through positions 1, 2 of the benzocarbazole skeleton would act in similar manner.
The resultant device is the modified organic electric element of Application no. 16/317,050 (2) comprising a first electrode, a second electrode, and an organic material layer formed between the first electrode and the second electrode, wherein the organic material layer comprises an emitting layer, wherein the emitting layer comprises a first host compound (Compound 2-99 of claim 13 of Application no. 16/317,050) and a second host compound 
The second host compound, Compound 3-1 of claim 14 of the instant Application has identical structure as Formula (2) of the instant claim 1, wherein Ar5 is a C6-C60 aryl group (phenyl); c, d, and e are each 0; R3, R4, and R5 are each hydrogen; L6 is a single bond; A and B are each independently a C6-C60 aryl group (benzene and naphthalene); i is 1; j is 0; X1 is N-L7-Ar6; L7 is a single bond; and Ar6 is a C6-C60 aryl group (phenyl).
The modified organic electric element of Application no. 16/317,050 (2) reads on all the features of claims 1, 5-6, and 9-14.

Claims 1, 5-6, and 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of copending Application No. 16/321,542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1, 5-6, and 9-14
Compound 2-96 of Application No. 16/321,542 has identical structure as Formula (3-20) of the instant claim 1, wherein Ar1, Ar2, Ar3, and Ar4 are each independently a C6-C60 aryl group or a fused ring group of C2-C60 heterocyclic group including at least one heteroatom of O, N, S, Si, or P; f’ and g’ are each 0; and L1, L2, L3, and L4 are each single bond.

    PNG
    media_image3.png
    424
    663
    media_image3.png
    Greyscale

The claim 14 of Application No. 16/321,542 discloses a second host compound (Compound 3-1) as a subspecies of the compound of Formula (2) of Application No. 16/321,542.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electronic element of claims 1 and 13 of Application no. 16/321,542 by substituting the second host compound of Formula (2) with Compound 3-1 of claim 14 of Application no. 16/321,542.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound 3-1 of claim 14 of Application no. 16/321,542 is a subspecies of the Formula (2) of claims 1 of Application no. 
The modification provides the Modified organic electric element of Application no. 16/321,542 comprising a first electrode, a second electrode, and an organic material layer formed between the first electrode and the second electrode, wherein the organic material layer comprises an emitting layer, wherein the emitting layer comprises a first host compound (Compound 2-99 of claim 13 of Application no. 16/321,542) and a second host compound (Compound 3-1 of claim 14 of Application no. 16/321,542) as a phosphorescent light emitting layer.

    PNG
    media_image4.png
    271
    633
    media_image4.png
    Greyscale

Compound 3-1 of Application no. 16/321,542 has a similar structure as the claimed Compound 3-1 of claim 14 of the instant Application which is a subspecies of the Formula (2) of the instant claim 1. The only difference is that the N-phenylindole (marked by a dashed circle in the figure above) is substituted to the substitution positions 2, 3 of the benzocarbazole skeleton of Compound 3-1 of Application no. 16/321,542; instead, the N-phenylindole is substituted to the substitution positions 1, 2 of the benzocarbazole skeleton in the Compound 3-1 of the instant Application.
The Compound 3-1 of Application no. 16/321,542 is one of position isomers with similar compound in which Compound 3-1 of the claim 14 of the instant Application meets the limitation of the instant claim 1.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the Compound 3-1 of claim 14 of Application no. 16/321,542 by changing the substitution position of the N-phenylindole from the substitutions 2, 3 of the benzocarbazole to the substitution positions 1, 2 of the benzocarbazole. The resultant compounds (Compound 3-1 of the instant Application) would represent the position isomers of the Compound 3-1 of claim 14 of Application no. 16/321,542. One of ordinary skill in the art would expect that those position isomers wherein the N-phenylindole is substituted either through positions 2, 3 or through positions 1, 2 of the benzocarbazole skeleton would act in similar manner.
The resultant device is the modified organic electric element of Application no. 16/321,542 (2) comprising a first electrode, a second electrode, and an organic material layer formed between the first electrode and the second electrode, wherein the organic material layer comprises an emitting layer, wherein the emitting layer comprises a first host compound (Compound 2-99 of claim 13 of Application no. 16/321,542) and a second host compound (Compound 3-1 of the claim 14 of the instant Application) as a phosphorescent light emitting layer.
The second host compound, Compound 3-1 of claim 14 of the instant Application has identical structure as Formula (2) of the instant claim 1, wherein Ar5 is a C6-C60 aryl group (phenyl); c, d, and e are each 0; R3, R4, and R5 are each hydrogen; L6 is a single bond; A and B are each independently a C6-C60 aryl group (benzene and naphthalene); i is 1; j is 0; X1 is N-L7-Ar6; L7 is a single bond; and Ar6 is a C6-C60 aryl group (phenyl).
The modified organic electric element of Application no. 16/321,542 (2) reads on all the features of claims 1, 5-6, and 9-14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-7, and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims a compound represented by Formula (3-20) including substituents R8 and R9. However, Applicant does not claim what the limitation of the substituents R8 and R9 is required to be, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation of R8 and R9 to be same as R3, R4, and R5.
Regarding claims 3, 5-7, and 9-21, claims 3, 5-7, and 9-21 are rejected due to the dependency from claim 1.

Claims 3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 5-7, Applicant recites Formula (1); however, neither claims 3 and 5-7 nor claim 1 provides the structure of Formula (1), rendering these claims indefinite. It is unclear what the structural limitation of Formula (1) is required to be.
For the purpose of prosecution, the Examiner interprets the limitation to mean Formula (3-20) instead of Formula (1). 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Regarding claim 13.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5, 7, 9-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/105747, machine-translated English documents is referred to, hereafter Park) in view of Lee et al. (US 2006/0103298 A1, hereafter Lee), Kondakova et al. (US 2007/0252516 A1, hereafter Kondakova), and Li et al. (CN 104650029 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Li).
Regarding claims 1, 5, 9-12, and 16, Park disclose a compound having general structure of Formula 1 ([042]) and exemplifies a specific compound, Compound 6-8 ([093]), wherein Compound 6-8 of Park includes triazine.

    PNG
    media_image5.png
    425
    804
    media_image5.png
    Greyscale

The Formula 1 of Park, wherein R1 to R10 can be hydrogen, C6-C60 fused aromatic ring, C1 to C50 alkyl group or C2-C20 alkenyl group ([043]); adjacent groups among R1 through R10 can form at least one ring ([044]), wherein the adjacent substituent groups can be R1 and R2, R3 and R4, and/or R5 and R6 ([045]); the ring formed by bonding of adjacent groups among R1 to R10 can be benzene ([046]); X and Y can be S, O ([048]); m and n can be 0 or 1, and m+1=1 ([048]); L can be a direct bond ([050]); Ar1 can be C2 to C60
The Compound 6-8 of Park is identical to Applicant’s Formula (2); wherein 1) Ar5 is a C2-C60 heterocyclic group including at least one heteroatom of N (triazine); 2) c and e are 0; 3) R3 and R5 are hydrogen; R4 is a C1-C50 alkyl group or a C2-C20 alkenyl group; a plurality of R4 can be bonded to each other to form a ring (benzene); 4) L6 is a single bond; 5) A and B are each independently a C6-C60 aryl group (A is naphthyl; B is phenyl), provided that when A and B are a substituted or unsubstituted C6 aryl group (phenyl group), d is 2, and R4s are bonded to each other to form an aromatic or heteroaromatic group; 6) i is 1 and j is 0, with the proviso that i + j is 1; 7) X1 is S; X2 is not selected; wherein the heterocyclic group (triazine) is substituted with one or more substituents of a C6-C20 aryl group (phenyl).
Park teaches the compound of the invention can be used as host material of the emitting layer of an organic electric device ([032], [542]).
Park exemplifies an organic electric element (“organic light emitting device” in [508]; Example 128 in Table 5 in [524]) comprising a first electrode (anode, ITO), a hole transport layer (NPD), an emitting layer (Compound 6-8 as a host and Ir(ppy)3 a dopant with weight ratio of 95:5), and a second electrode (cathode, Al), wherein the hole transport layer and the emitting layer are an organic material layer, and the Ir(ppy)3 is a phosphorescent dopant.
Park discloses a display device comprising the organic electric element of Park and a control part (“control unit”) driving the display device ([037]).
The emitting layer of the organic electric element of Park does not include two hosts.
Lee discloses organic electric element (“OLED device”) wherein the emitting layer comprises two host materials and a phosphorescent dopant ([028]).
Lee further teaches that the first host material can be arylamine ([029]) and the second host material can be triazine ([031]).
Lee further teaches the mixed ratio of the first host material with respect to the second host material being 0.1 to 10, preferably 0.3 to 3 ([032]) and exemplifies a specific mixed ratio of the first host material to the second host material being 1:1 (50 to 50 in “Example 2” in Table 1). 
Lee teaches that use of two host materials in the emitting layer of an organic electric element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]-[032]).
Kondakova disclose an organic electric element ([089], Fig. 1) comprising a first electrode (anode), an emitting layer, and a second electrode (cathode), wherein the emitting layer comprise a mixture of a hole transporting host compound, an electron transporting host compound, and a phosphorescent emitting compound (Abstract).
Kondakova teaches that any suitable hole transporting compound can be the hole transporting host compound ([236]). Kondakova teaches that an aromatic tertiary amine is the hole transporting host compound ([236]). 
Kondakova exemplifies a triazine as one of desirable electron transporting host compound ([211]).
Kondakova further teaches two or more host materials in an emitting layer of the organic electric element improves film morphology, electrical properties, light emission efficiency, and lifetime ([209]).
The host compound of Park (Compound 6-8) is a triazine compound. Lee and Kondakova do not disclose a specific arylamine compound having structure of Applicant’s Formula (3-20) and used with the triazine host compound of Park.

    PNG
    media_image6.png
    315
    706
    media_image6.png
    Greyscale

Li discloses an arylamine compound (Formula (P) in [014]; Example Compound (P6) in [026]) used as the hole transporting layer material or the host material of the emitting layer of an organic electric element (lines 13-14 of page 4; last three lines of page 4 through the first line of page 5 in the translated document).
In Formula (P) of Li, X can be S or O; Ar1 and Ar2 can be triarylamine group; and R1-R8 can be hydrogen (10th line from the bottom of page 3 through the 4th line of page 4 of the translated document).
The Compound (P6) of Li has identical structure as Applicant’s Formula (3-20) of the instant claim 1, wherein Ar1, Ar2, Ar3, and Ar4 are each independently a C6-C60 aryl group or a C1-C50 alkyl group; f’ is 2; g’ is 0; R8 are each independently a C1-C50 alkyl group or C2-C20 alkenyl group; a plurality of R8 are bonded to each other to form an aromatic ring (benzene); and L1, L2, L3, and L4 are each independently a single bond or a C6-C60 arylene group (phenylene), wherein the aryl group can be substituted with a C1-C20 alkyl group.
Li teaches the compound of Li provides reduced voltage, improved light emitting efficiency, and longer device lifetime (last three lines of page 4 through the 7th
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electronic element of Park by adding a second host compound of Li (Compound (P6)) with the ratio of 1:1 for two host compounds of the emitting layer of the device, as taught by Lee, Kondakova, and Li.
The motivation of doing so would provide 1) suppressed crystallization of the mixed host compounds as taught by Lee, 2) improves film morphology, electrical properties, light emission efficiency, and lifetime of the device as taught by Kondakova, and 3) reduced voltage, improved light emitting efficiency, and longer lifetime of the device as taught by Li.
Furthermore, Compound (P6) of Li is an arylamine compound (also triarylamine or aromatic amine); therefore, the compound is within the scope of the second host compound of Lee and Kondakova. The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Lee exemplifies three mixing ratios to mix two host compounds (i.e. 75:25, 50:50, and 25:75 in Table 1 of Lee). The choice of mixing ratio of 1:1 (50:50) from the three exemplified ratios would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides an organic electric element comprising a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound (P6) of Li, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being claims 1, 5, 9-12, and 16.
 Regarding claims 3 and 7, the organic electric element of Park in view of Lee, Kondakova, and Li reads on all the features of claim 1, as outlined above. 
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound (P6) of Li, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
The first host compound (Compound (P6) of Li) of organic electric element of Park in view of Lee, Kondakova, and Li is equated with a compound, wherein Ar1, Ar2, Ar3, and Ar4 are each independently a C6-C60 aryl group or a C1-C50 alkyl group; f’ is 2; g’ is 0; R8 are each independently a C1-C50 alkyl group or C2-C20 alkenyl group; a plurality of R8 are bonded to each other to form an aromatic ring (benzene); and L1, L2, L3, and L4 are each independently Formula (A-1) of claim 3, meeting all the limitations of claim 3. 

    PNG
    media_image7.png
    189
    606
    media_image7.png
    Greyscale

The Compound (P6) of Li, wherein at least one of L1, L2, L3, and L4 is not substituted on an m(meta)-position; however, the general formula of Li (Formula (P) of Li) does not limit the substitution position of the terminal methyl groups to be substituted only para position of the phenylene group (L2 and L4
The Compound (P6) of Li is one of position isomers with similar compound in which the terminal methyl groups are substituted to the meta-position of the phenylene group (L2 and L4) meets the limitation of the instant claim 7.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the Compound (P6) of Li by changing the substitution position of the terminal methyl group from the para position to the meta position of the phenylene group (L2 and L4). The resultant compound would represent the position isomer of the Compound (P6) of Li. One of ordinary skill in the art would expect that those position 2 and L4 would act in similar manner.
The modification provides the organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (the position isomer of Compound (P6) of Li as a first host compound, Compound 6-8 of Park as a second host compound, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer, the position isomer of Compound (P6) of Li has identical structure as Compound (P6) of Li except the terminal methyl groups are substituted to the meta position of the phenylene group at L2 and L4 locations, meeting all the limitations of claim 7.
Regarding claim 14, the organic electric element of Park in view of Lee, Kondakova, and Li reads on all the features of claim 1, as outlined above. 
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound (P6) of Li, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
The second host compound (Compound 6-8 of Park) has a similar structure as the claimed Compound 3-93 of the instant claim 14. The only difference is that the terminal benzene ring is fused to the carbazole unit through the 3, 4 positions of the carbazole unit in the Compound 6-8 of Park; instead, the terminal benzene ring is fused to the carbazole unit through the 1, 2 positions of the carbazole unit of the Compound 3-93 of the instant Application.
The Compound 6-8 of Park is one of position isomers with similar compound in which Compound 3-93 of the instant Application meets the limitation of the instant claim 14.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the Compound 6-8 of Park by changing the substitution position of the terminal benzene ring from the substitution positions 3, 4 of the carbazole unit of the compound to the substitution positions 1, 2 of the carbazole unit. The resultant compounds (Compound 3-93 of the instant Application) would represent the position isomer of the Compound 6-8 of Park. One of ordinary skill in the art would expect that those 
The modification provides the organic electric element of Park as modified by Lee, Kondakova, and Li (2) comprising a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound (P6) of Li, a second host Compound 3-93 of the instant claim 14, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer, meeting all the limitations of claim 14.
Regarding claims 18 and 20, the organic electric element of Park in view of Lee, Kondakova, and Li reads on all the features of claim 1, as outlined above. 
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound (P6) of Li, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
Park, Lee, Kondakova, or Li does not disclose a specific display device comprising the organic electric element of Park in view of Lee, Kondakova, and Li; however, Park does teach a display device comprising the organic electric element of Park and a control part driving the display device ([037]).
Kondakova teaches a display device (“passive matrix display” in [087]) comprising the organic electric element of the invention (“OLED”) and a control part (“thin film transistors”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park as taught by Lee, 
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display device.
The resultant device is a display device comprising the organic electric element of Park as taught by Lee, Kondakova, and Li, and a control part driving the display device, wherein the organic electric element is equated with an OLED, meeting all the limitations of claims 18 and 20. 
Regarding claims 15, 17, 19, and 21, the organic electric element of Park in view of Lee, Kondakova, and Li reads on all the features of claim 1, as outlined above. 
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound (P6) of Li, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1), and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
The organic electric element does not comprise an emitting auxiliary layer comprising a compound represented by Formula (3-20); however, Park does teach that an emitting auxiliary 
The emission auxiliary layer must be a hole transport layer because the emitting auxiliary layer disposed between the anode and the emitting layer such that the holes transfer from the anode to the emitting layer.
Lin teaches that the compound of Lin can be used as a hole transport layer material of an organic electric element (lines 13-14 of page 4). Li exemplifies a hole transport layer comprising the compound of Li is disposed between the emitting layer and an anode, wherein the hole transport layer has direct contact with the emitting layer (examples in Table 2; [199]-[200]).
Li further teaches that when the compound of Li is used as a hole transport layer material of an organic electric element, it provides the device with reduced voltage, improved luminous efficiency, and increased lifetime (last three lines of page 4 through the first two lines of page 5).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park in view of Lee, Kondakova, and Li by inserting a layer comprising Compound (P6) of Li between the hole transport layer and the emitting layer as taught by Park and Li.
The modification of doing so would have been to provide the organic electric element with reduced voltage, improved luminous efficiency, and increased lifetime, based on the teaching of Li.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both device structures with and without another layer made of a hole transport material (equivalent to an emitting auxiliary layer) between the hole transport layer and the 
The resultant device is an organic electric element of Park as modified by Lee, Kondakova, and Li (2) comprising a first electrode (ITO), a hole transport layer (NPD), a layer comprising Compound (P6) of Li, an emitting layer (a first host Compound (P6) of Li, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1), and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
Applicant claims an emitting auxiliary layer in claims 15 and 17; however, Applicant does not claim any specific material, functional, or structure limitation of the emitting auxiliary layer except that the emitting auxiliary layer is a part of hole transporting band layer, and the hole transporting band layer is disposed between the first electrode and the emitting layer. 
The instant specification discloses an emitting auxiliary layer (151 in Fig. 1 and [292]) is disposed between the emitting layer (150) and the hole transport layer (160) and the emitting auxiliary layer has a direct contact with the emitting layer (150).
Therefore, the organic electric element of Park as modified by Lee, Kondakova, and Li (2) is equated with a device comprising a first electrode (ITO), a hole transport layer (NPD), an emitting auxiliary layer (Compound (P6) of Li), an emitting layer (a first host Compound (P6) of claims 15 and 17.
Park, Lee, Kondakova, and Li does not disclose a specific display device comprising the organic electric element of Park as taught by Lee, Kondakova, and Li (2); however, Park does teach a display device comprising the organic electric element of Park and a control part driving the display device ([037]).
Kondakova teaches a display device (“passive matrix display” in [087]) comprising the organic electric element of the invention (“OLED”) and a control part (“thin film transistors”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park as modified by Lee, Kondakova, Li, and Seo by using the element to make a display device, as taught by Park and Kondakova.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display device.
The resultant device is a display device comprising the organic electric element of Park as modified by Lee, Kondakova, and Li (2), and a control part driving the display device, wherein the organic electric element is equated with an OLED, meeting all the limitations of claims 19 and 21. 

Claims 15, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/105747, machine-translated English documents is referred to) in view of Lee et al. (US 2006/0103298 A1), Kondakova et al. (US 2007/0252516 A1), and Li et al. (CN 104650029 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) as applied to claims 1 above, further in view of Seo et al. (US 2002/0121860 A1, hereafter Seo).
Regarding claims 15, 17, 19, and 21, the organic electric element of Park in view of Lee, Kondakova, and Li reads on all the features of claim 1, as outlined above. 
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound (P6) of Li, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1), and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
The organic electric element does not comprise an emitting auxiliary layer comprising a compound represented by Formula (3-20).
Seo teaches that a mixed layer between two neighboring organic layers of an organic light-emitting device, contains both the neighboring organic layer materials (“mixed layer” (105) in Fig. 1B; [050]).
Seo teaches that by introducing a mixed layer in-between two neighboring organic layers (device structure of Fig. 1B), the energy barrier is lowered and more carriers can be injected ([054]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park as modified by Lee, Kondakova, and Li by adding a mixed layer between the hole transport layer (NPD) and the emitting layer comprising a first host Compound (P6) of Li, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3, as taught by Seo. 
The motivation of doing so would provide the organic electric element with lowered energy barrier and improved carrier injection, as taught by Seo.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides a device having a mixed layer comprising NPD, Compound (P6) of Li, Compound 6-8 of Park, and Ir(ppy)3 disposed between the hole transport layer (NPD) and the emitting layer. 
Applicant claims an emitting auxiliary layer in claims 15 and 17; however, Applicant does not claim any specific material, functional, or structure limitation of the emitting auxiliary layer except that the emitting auxiliary layer is a part of hole transporting band layer, and the hole transporting band layer is disposed between the first electrode and the emitting layer. 
The instant specification discloses an emitting auxiliary layer (151 in Fig. 1 and [292]) is disposed between the emitting layer (150) and the hole transport layer (160) and the emitting auxiliary layer has a direct contact with the emitting layer (150).
Therefore, the organic electric element of Park as modified by Lee, Kondakova, Li, and Seo is equated with a device comprising a first electrode (ITO), a hole transport layer (NPD), an emitting auxiliary layer (NPD, Compound P6 of Li, Compound 6-8 of Park, and Ir(ppy)3), an emitting layer (a first host Compound (P6) of Li, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1), and a second electrode (Al), wherein the hole transport layer and the emitting auxiliary layer are a hole transporting band layer, and the hole transporting band layer and the emitting layer are an organic material layer, meeting all the limitations of claims 15 and 17.
Park, Lee, Kondakova, Li, or Seo does not disclose a specific display device comprising the organic electric element of Park as taught by Lee, Kondakova, Li, and Seo; however, Park does teach a display device comprising the organic electric element of Park and a control part driving the display device ([037]).
Kondakova teaches a display device (“passive matrix display” in [087]) comprising the organic electric element of the invention (“OLED”) and a control part (“thin film transistors”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park as modified by Lee, Kondakova, Li, and Seo by using the element to make a display device, as taught by Park and Kondakova.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, 
The resultant device is a display device comprising the organic electric element of Park as modified by Lee, Kondakova, Li, and Seo, and a control part driving the display device, wherein the organic electric element is equated with an OLED, meeting all the limitations of claims 19 and 21. 

Claim 1, 5-6, and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/105747, machine-translated English documents is referred to) in view of Lee et al. (US 2006/0103298 A1), Kondakova et al. (US 2007/0252516 A1), and Lin et al. (US 2011/0163302 A1, hereafter Lin).
Regarding claims 1, 5-6, and 9-21, Park disclose a compound having general structure of Formula 1 ([042]) and exemplifies a specific compound, Compound 6-8 ([093]), wherein Compound 6-8 of Park includes triazine.

    PNG
    media_image5.png
    425
    804
    media_image5.png
    Greyscale

The Formula 1 of Park, wherein R1 to R10 can be hydrogen, C6-C60 fused aromatic ring, C1 to C50 alkyl group or C2-C20 alkenyl group ([043]); adjacent groups among R1 through R10 can form at least one ring ([044]), wherein the adjacent substituent groups can be R1 and R2, R3 and R4, and/or R5 and R6 ([045]); the ring formed by bonding of adjacent groups among R1 to R10 can be benzene ([046]); X and Y can be S, O ([048]); m and n can be 0 or 1, and m+1=1 ([048]); L can be a direct bond ([050]); Ar1 can be C2 to C60 heterocyclic group including at least one heteroatom of N ([052]).
The Compound 6-8 of Park is identical to Applicant’s Formula (2); wherein 1) Ar5 is a C2-C60 heterocyclic group including at least one heteroatom of N (triazine); 2) c and e are 0; 3) R3 and R5 are hydrogen; R4 is a C1-C50 alkyl group or a C2-C20 alkenyl group; a plurality of R4 can be bonded to each other to form a ring (benzene); 4) L6 is a single bond; 5) A and B are each independently a C6-C60 aryl group (A is naphthyl; B is phenyl), provided that when A and B are a substituted or unsubstituted C6 aryl group (phenyl group), d is 2, and R4s are bonded to each other to form an aromatic or heteroaromatic group; 6) i is 1 and j is 0, with the proviso that i + j 1 is S; X2 is not selected; wherein the heterocyclic group (triazine) is substituted with one or more substituents of a C6-C20 aryl group (phenyl).
Park teaches the compound of the invention can be used as host material of the emitting layer of an organic electric device ([032], [542]).
Park exemplifies an organic electric element (“organic light emitting device” in [508]; Example 128 in Table 5 in [524]) comprising a first electrode (anode, ITO), a hole transport layer (NPD), an emitting layer (Compound 6-8 as a host and Ir(ppy)3 a dopant with weight ratio of 95:5), and a second electrode (cathode, Al), wherein the hole transport layer and the emitting layer are an organic material layer, and the Ir(ppy)3 is a phosphorescent dopant.
Park discloses a display device comprising the organic electric element of Park and a control part (“control unit”) driving the display device ([037]).
The emitting layer of the organic electric element of Park does not include two hosts.
Lee discloses organic electric element (“OLED device”) wherein the emitting layer comprises two host materials and a phosphorescent dopant ([028]).
Lee further teaches that the first host material can be arylamine ([029]) and the second host material can be triazine ([031]).
Lee further teaches the mixed ratio of the first host material with respect to the second host material being 0.1 to 10, preferably 0.3 to 3 ([032]) and exemplifies a specific mixed ratio of the first host material to the second host material being 1:1 (50 to 50 in “Example 2” in Table 1). 
Lee teaches that use of two host materials in the emitting layer of an organic electric element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]-[032]).
Kondakova disclose an organic electric element ([089], Fig. 1) comprising a first electrode (anode), an emitting layer, and a second electrode (cathode), wherein the emitting layer comprise a mixture of a hole transporting host compound, an electron transporting host compound, and a phosphorescent emitting compound (Abstract).
Kondakova teaches that any suitable hole transporting compound can be the hole transporting host compound ([236]). Kondakova teaches that an aromatic tertiary amine is the hole transporting host compound ([236]). 
Kondakova exemplifies a triazine as one of desirable electron transporting host compound ([211]).
Kondakova further teaches two or more host materials in an emitting layer of the organic electric element improves film morphology, electrical properties, light emission efficiency, and lifetime ([209]).
The host compound of Park (Compound 6-8) is a triazine compound. Lee and Kondakova do not disclose a specific arylamine compound having structure of Applicant’s Formula (3-20) and used with the triazine host compound of Park.

    PNG
    media_image8.png
    296
    728
    media_image8.png
    Greyscale

Lin discloses an arylamine compound (Formula I in [014]) used as the hole transport layer material of an organic electric element (“organic light-emitting device” in [020] and [028]).
In Formula I of Lin, n can be 1, 2, or 3; the phenyl rings between the nitrogen atoms may be attached to each other and to the nitrogen atoms in a para or meta configuration independently; R1, R2, R3, and R4 can be a phenyl group (S-1 in [037]) or dibenzothiophenyl group (S-5 and S-6 in [037]), wherein at least one of R1-R4 is S-5 or S-6 and each of R1-R4 can be further substituted with substituents that are not fused to R1-R4 ([037]).
The Compound C-2 of Lin ([048]) has identical structure as Applicant’s Formula (3-20) of the instant claim 1, wherein Ar1, Ar2, Ar3, and Ar4 are each independently a C2-C60 heterocyclic group including at least one hetero atom of S (dibenzothiophenyl group); f’ and g’ are each 0; and L1, L2, L3, and L4 are each independently a single bond.
Lin teaches that dibenzothiophene-containing hole transport layer compound provides enhanced stability and efficiency ([039]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electronic element of Park by adding a compound of Lin (Compound C-2 of Lin) as an additional host material with the ratio of the Compound 6-8 of Park to the Compound C-2 of Lin being 1:1, as taught by Lee, Kondakova, and Lin.
The motivation of doing so would provide 1) suppressed crystallization of the mixed host compounds as taught by Lee, 2) improves film morphology, electrical properties, light emission efficiency, and lifetime of the device as taught by Kondakova, and 3) enhanced stability and efficiency of the device as taught by Lin.
Furthermore, Compound C-2 of Lin is an arylamine compound (i.e. triarylamine or aromatic amine); therefore, the compound is within the scope of the second host compound of Lee and Kondakova. The modification would have been a combination of prior art elements 
The modification provides an organic electric element comprising a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound C-2 of Lin, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer, meeting all the limitations of claims 1, 6, 9-12, and 16.
Regarding claims 5 and 13, the organic electric element of Park as modified by Lee, Kondakova, and Lin reads on all the features of claim 1 as outlined above.
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound C-2 of Lin, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
The first host Compound C-2 of Lin does not meet the limitation of claims 5 and 13; however, the general Formula I of Lin encompasses the claimed compound of claims 5 and 13. 
Lin discloses an arylamine compound having general Formula I ([037]), wherein n can be  2; the phenyl rings between the nitrogen atoms may be attached to each other to form a dibenzothiophene (see example compound C-2 in [048]); the nitrogen atoms of the arylamine group (i.e. the amine having R2 and R4) can be connected to the phenyl ring through the meta substitution position of the phenyl ring; R1, R2, R3, and R4 can be each independently a phenyl group (S-1 in [037]) or dibenzothiophenyl group (S-5 and S-6 in [037]), wherein at least one of R1-R4 can be S-6 ([037]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electronic element of Park as modified by Lee, Kondakova, and Lin by substituting the first host Compound C-2 of Lin with a compound of Formula I of Lin ([037]), wherein n is 2; the two phenyl rings between the nitrogen atoms are attached to each other to form a dibenzothiophene; the nitrogen atoms of the arylamine group having substituents R2 and R4 is connected to the phenyl ring through the meta substitution position of the phenyl ring; R2, R3, and R4 are each phenyl group (S-1 in [037]); and R1 is a dibenzothiophenyl group (S-5 in [037]), as taught by Lin.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Lee and Kondakova teaches that an arylamine compound can be the second host compound of the emitting layer of the organic electric element of Park as modified by Lee and Kondakova. Both the second host Compound C-2 of Lin and the compound having structure of Formula I of Lin are arylamine compounds. Substitution of the Compound C-2 of Lin to the compound having structure of Formula I of Lin would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Lin teaches Formula I wherein one of 2 and R4) can be substituted to the central benzene ring through para or meta substitution position of the benzene ring ([037]). The modification from para substitution to meta substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Both biphenylene and dibenzothiophene between the two arylamine groups of Formula I of Lin are exemplified alternative options. The substitution of the central phenylene group of Formula I to a dibenzothiophene would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of each variable n, R1, R2, R3, and R4 from the finite number of exemplified structures disclosed by Lin would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element. 
The resultant compound has the identical structure as Applicant’s Compound 2-76 of claim 13.
The modification provides an organic electric element of Park in view of Lee, Kondakova, Lin (II) comprising a first electrode (ITO), a hole transport layer (NPD), an emitting layer (Applicant’s Compound 2-76 of claim 13 as a first host compound and Compound 6-8 of Park as a second host compound, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer, meeting all the limitations of claims 5 and 13
Regarding claim 14, the organic electric element of Park as modified by Lee, Kondakova, and Lin reads on all the features of claim 1 as outlined above.
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound C-2 of Lin, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
The second host compound (Compound 6-8 of Park) has a similar structure as the claimed Compound 3-93 of the instant claim 14. The only difference is that the terminal benzene ring is fused to the carbazole unit through the 3, 4 positions of the carbazole unit in the Compound 6-8 of Park; instead, the terminal benzene ring is fused to the carbazole unit through the 1, 2 positions of the carbazole unit of the Compound 3-93 of the instant Application.
The Compound 6-8 of Park is one of position isomers with similar compound in which Compound 3-93 of the instant Application meets the limitation of the instant claim 14.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the Compound 6-8 of Park by changing the substitution position of the terminal benzene ring from the substitution positions 3, 4 of the carbazole unit of the compound to the substitution positions 1, 2 of the carbazole unit. The resultant compounds (Compound 3-93 of the instant Application) would represent the position isomer of the Compound 6-8 of Park. One of ordinary skill in the art would expect that those position isomers wherein the terminal benzene is substituted either through the positions 3, 4 or through the positions 1, 2 of the carbazole unit would act in similar manner.
The modification provides the organic electric element comprising a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound C-2 of Lin, a second host Compound 3-93 of the instant claim 14, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer, meeting all the limitations of claim 14.
Regarding claims 18 and 20, the organic electric element of Park in view of Lee, Kondakova, and Lin reads on all the features of claim 1, as outlined above. 
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound C-2 of Lin, a second host Compound 6-8 of 
Park, Lee, Kondakova, or Lin does not disclose a specific display device comprising the organic electric element of Park in view of Lee, Kondakova, and Lin; however, Park does teach a display device comprising the organic electric element of Park and a control part driving the display device ([037]).
Kondakova teaches a display device (“passive matrix display” in [087]) comprising the organic electric element of the invention (“OLED”) and a control part (“thin film transistors”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park as taught by Lee, Kondakova, and Lin by using the element to make a display device, as taught by Park and Kondakova.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display device.
The resultant device is a display device comprising the organic electric element of Park as taught by Lee, Kondakova, and Lin, and a control part driving the display device, wherein the claims 18 and 20. 
Regarding claims 15, 17, 19, and 21, the organic electric element of Park as modified by Lee, Kondakova, and Lin reads on all the features of claim 1 as outlined above.
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound C-2 of Lin, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
The organic electric element does not comprise an emitting auxiliary layer comprising a compound represented by Formula (3-20); however, Park does teach that an emitting auxiliary layer can be included between the hole transport layer and the emitting layer of an organic electric element of Park ([030]).
The emission auxiliary layer must be a hole transport layer because the emission auxiliary layer disposed between the anode and the emitting layer such that the holes transfer from the anode to the emitting layer.
Lin teaches that the compound of Lin can be used as a hole transport layer material of an organic electric element ([020] and [028]). 
Lin teaches that dibenzothiophene-containing hole transport layer compound provides enhanced stability and efficiency ([039]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park in view of Lee, 
The modification of doing so would have been to provide the organic electric element with enhanced stability and efficiency, based on the teaching of Lin.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both device structures with and without another layer made of a hole transport material (equivalent to an emitting auxiliary layer) between the hole transport layer and the emitting layer are alternative option to produce an organic electric element disclosed by Park. Thus, the substitution of device structure with or without the another layer made of a hole transport material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The resultant device is an organic electric element of Park as modified by Lee, Kondakova, and Lin (2) comprising a first electrode (ITO), a hole transport layer (NPD), a layer comprising Compound C-2 of Lin, an emitting layer (a first host Compound C-2 of Lin, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1), and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
Applicant claims an emitting auxiliary layer in claims 15 and 17; however, Applicant does not claim any specific material, functional, or structure limitation of the emitting auxiliary 
The instant specification discloses an emitting auxiliary layer (151 in Fig. 1 and [292]) is disposed between the emitting layer (150) and the hole transport layer (160) and the emitting auxiliary layer has a direct contact with the emitting layer (150).
Therefore, the organic electric element of Park as modified by Lee, Kondakova, and Lin (2) is equated with a device comprising a first electrode (ITO), a hole transport layer (NPD), an emitting auxiliary layer (Compound C-2 of Lin), an emitting layer (a first host Compound C-2 of Lin, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1), and a second electrode (Al), wherein the hole transport layer and the emitting auxiliary layer are a hole transporting band layer, and the hole transporting band layer and the emitting layer are an organic material layer, meeting all the limitations of claims 15 and 17.
Park, Lee, Kondakova, and Li does not disclose a specific display device comprising the organic electric element of Park as taught by Lee, Kondakova, and Li (2); however, Park does teach a display device comprising the organic electric element of Park and a control part driving the display device ([037]).
Kondakova teaches a display device (“passive matrix display” in [087]) comprising the organic electric element of the invention (“OLED”) and a control part (“thin film transistors”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park as modified by Lee, Kondakova, Li, and Seo by using the element to make a display device, as taught by Park and Kondakova.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display device.
The resultant device is a display device comprising the organic electric element of Park as modified by Lee, Kondakova, and Li (2), and a control part driving the display device, wherein the organic electric element is equated with an OLED, meeting all the limitations of claims 19 and 21. 

Claims 15, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/105747, machine-translated English documents is referred to) in view of Lee et al. (US 2006/0103298 A1), Kondakova et al. (US 2007/0252516 A1), and Lin et al. (US 2011/0163302 A1), as applied to claims 1 above, further in view of Seo et al. (US 2002/0121860 A1).
Regarding claims 15, 17, 19, and 21, the organic electric element of Park as modified by Lee, Kondakova, and Lin reads on all the features of claim 1 as outlined above.
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound C-2 of Lin, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second 
The organic electric element does not comprise an emitting auxiliary layer comprising a compound represented by Formula (3-20).
Seo teaches that a mixed layer between two neighboring organic layers of an organic light-emitting device, contains both the neighboring organic layer materials (“mixed layer” (105) in Fig. 1B; [050]).
Seo teaches that by introducing a mixed layer in-between two neighboring organic layers (device structure of Fig. 1B), the energy barrier is lowered and more carriers can be injected ([054]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park as modified by Lee, Kondakova, and Lin by adding a mixed layer between the hole transport layer (NPD) and the emitting layer comprising a first host Compound C-2 of Li, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3, as taught by Seo. 
The motivation of doing so would provide the organic electric element with lowered energy barrier and improved carrier injection, as taught by Seo.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides a device having a mixed layer comprising NPD, Compound C-2 of Lin, Compound 6-8 of Park, and Ir(ppy)3 disposed between the hole transport layer (NPD) and the emitting layer. 
Applicant claims an emitting auxiliary layer in claims 15 and 17; however, Applicant does not claim any specific material, functional, or structure limitation of the emitting auxiliary layer except that the emitting auxiliary layer is a part of hole transporting band layer, and the hole transporting band layer is disposed between the first electrode and the emitting layer. 
The instant specification discloses an emitting auxiliary layer (151 in Fig. 1 and [292]) is disposed between the emitting layer (150) and the hole transport layer (160) and the emitting auxiliary layer has a direct contact with the emitting layer (150).
Therefore, the organic electric element of Park as modified by Lee, Kondakova, Lin, and Seo is equated with a device comprising a first electrode (ITO), a hole transport layer (NPD), an emitting auxiliary layer (NPD, Compound C-2 of Lin, Compound 6-8 of Park, and Ir(ppy)3), an emitting layer (a first host Compound C-2 of Lin, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1), and a second electrode (Al), wherein the hole transport layer and the emitting auxiliary layer are a hole transporting band layer, and the hole transporting band layer and the emitting layer are an organic material layer, meeting all the limitations of claims 15 and 17.
Park, Lee, Kondakova, Lin, or Seo does not disclose a specific display device comprising the organic electric element of Park as taught by Lee, Kondakova, Lin, and Seo; however, Park does teach a display device comprising the organic electric element of Park and a control part driving the display device ([037]).
Kondakova teaches a display device (“passive matrix display” in [087]) comprising the organic electric element of the invention (“OLED”) and a control part (“thin film transistors”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park as modified by Lee, Kondakova, Lin, and Seo by using the element to make a display device, as taught by Park and Kondakova.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display device.
The resultant device is a display device comprising the organic electric element of Park as modified by Lee, Kondakova, Lin, and Seo, and a control part driving the display device, wherein the organic electric element is equated with an OLED, meeting all the limitations of claims 19 and 21. 

Claim 1, 5, 7, 9-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/105747, machine-translated English documents is referred to) in view of Lee et al. (US 2006/0103298 A1), Kondakova et al. (US 2007/0252516 A1), and Miyata et al. (US 2015/0179941 A1, hereafter Miyata).
Regarding claims 1, 5, 7, 9-12, and 16, Park disclose a compound having general structure of Formula 1 ([042]) and exemplifies a specific compound, Compound 6-8 ([093]), wherein Compound 6-8 of Park includes triazine.

    PNG
    media_image5.png
    425
    804
    media_image5.png
    Greyscale

The Formula 1 of Park, wherein R1 to R10 can be hydrogen, C6-C60 fused aromatic ring, C1 to C50 alkyl group or C2-C20 alkenyl group ([043]); adjacent groups among R1 through R10 can form at least one ring ([044]), wherein the adjacent substituent groups can be R1 and R2, R3 and R4, and/or R5 and R6 ([045]); the ring formed by bonding of adjacent groups among R1 to R10 can be benzene ([046]); X and Y can be S, O ([048]); m and n can be 0 or 1, and m+1=1 ([048]); L can be a direct bond ([050]); Ar1 can be C2 to C60 heterocyclic group including at least one heteroatom of N ([052]).
The Compound 6-8 of Park is identical to Applicant’s Formula (2); wherein 1) Ar5 is a C2-C60 heterocyclic group including at least one heteroatom of N (triazine); 2) c and e are 0; 3) R3 and R5 are hydrogen; R4 is a C1-C50 alkyl group or a C2-C20 alkenyl group; a plurality of R4 can be bonded to each other to form a ring (benzene); 4) L6 is a single bond; 5) A and B are each independently a C6-C60 aryl group (A is naphthyl; B is phenyl), provided that when A and B are 6 aryl group (phenyl group), d is 2, and R4s are bonded to each other to form an aromatic or heteroaromatic group; 6) i is 1 and j is 0, with the proviso that i + j is 1; 7) X1 is S; X2 is not selected; wherein the heterocyclic group (triazine) is substituted with one or more substituents of a C6-C20 aryl group (phenyl).
Park teaches the compound of the invention can be used as host material of the emitting layer of an organic electric device ([032], [542]).
Park exemplifies an organic electric element (“organic light emitting device” in [508]; Example 128 in Table 5 in [524]) comprising a first electrode (anode, ITO), a hole transport layer (NPD), an emitting layer (Compound 6-8 as a host and Ir(ppy)3 a dopant with weight ratio of 95:5), and a second electrode (cathode, Al), wherein the hole transport layer and the emitting layer are an organic material layer, and the Ir(ppy)3 is a phosphorescent dopant.
Park discloses a display device comprising the organic electric element of Park and a control part (“control unit”) driving the display device ([037]).
The emitting layer of the organic electric element of Park does not include two hosts.
Lee discloses organic electric element (“OLED device”) wherein the emitting layer comprises two host materials and a phosphorescent dopant ([028]).
Lee further teaches that the first host material can be arylamine ([029]) and the second host material can be triazine ([031]).
Lee further teaches the mixed ratio of the first host material with respect to the second host material being 0.1 to 10, preferably 0.3 to 3 ([032]) and exemplifies a specific mixed ratio of the first host material to the second host material being 1:1 (50 to 50 in “Example 2” in Table 1). 
Lee teaches that use of two host materials in the emitting layer of an organic electric element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]-[032]).
Kondakova disclose an organic electric element ([089], Fig. 1) comprising a first electrode (anode), an emitting layer, and a second electrode (cathode), wherein the emitting layer comprise a mixture of a hole transporting host compound, an electron transporting host compound, and a phosphorescent emitting compound (Abstract).
Kondakova teaches that any suitable hole transporting compound can be the hole transporting host compound ([236]). Kondakova teaches that an aromatic tertiary amine is the hole transporting host compound ([236]). 
Kondakova exemplifies a triazine as one of desirable electron transporting host compound ([211]).
Kondakova further teaches two or more host materials in an emitting layer of the organic electric element improves film morphology, electrical properties, light emission efficiency, and lifetime ([209]).
The host compound of Park (Compound 6-8) is a triazine compound. Lee and Kondakova do not disclose a specific arylamine compound having structure of Applicant’s Formula (3-20) and used with the triazine host compound of Park.

    PNG
    media_image9.png
    204
    629
    media_image9.png
    Greyscale

 Miyata discloses an arylamine compound (Compound 55 in [068]; and general Formula (1) in [040]) used as the hole transport layer material of an organic electric element (“organic light-emitting device” in Fig. 1; [033], [039]).
The Compound 55 of Miyata ([068]) has identical structure as Applicant’s Formula (3-20) of the instant claim 1, wherein Ar1, Ar2, Ar3, and Ar4 are each independently a C6-C60 aryl group (phenyl and naphthyl); f’ and g’ are each 0; and L1, L2, L3, and L4 are each independently a single bond or a C6-C60 arylene group (phenylene), wherein the arylene group can be substituted with one or more substituents selected from the group of a C1-C20 alkyl group (ethyl).
Miyata teaches that arylamine compound provides improvement of the emission efficiency and the realization of the long life of the organic electric element ([039]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electronic element of Park by adding a compound of Miyata (Compound 55 of Miyata) as an additional host material with the ratio of the Compound 6-8 of Park to the Compound C-2 of Miyata being 1:1, as taught by Lee, Kondakova, and Miyata.
The motivation of doing so would provide 1) suppressed crystallization of the mixed host compounds as taught by Lee, 2) improves film morphology, electrical properties, light emission efficiency, and lifetime of the device as taught by Kondakova, and 3) improvement of the emission efficiency and the realization of the long life of the device, as taught by Miyata.
Furthermore, Compound 55 of Miyata is an arylamine compound (i.e. triarylamine or aromatic amine); therefore, the compound is within the scope of the second host compound of Lee and Kondakova. The modification would have been a combination of prior art elements 
The modification provides an organic electric element comprising a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound 55 of Miyata, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer, meeting all the limitations of claims 1, 5, 7, 9-12, and 16.
Regarding claim 14, he organic electric element of Park as modified by Lee, Kondakova, and Miyata reads on all the features of claim 1 as outlined above.
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound 55 of Miyata, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
The second host compound (Compound 6-8 of Park) has a similar structure as the claimed Compound 3-93 of the instant claim 14. The only difference is that the terminal benzene ring is fused to the carbazole unit through the 3, 4 positions of the carbazole unit in the 
The Compound 6-8 of Park is one of position isomers with similar compound in which Compound 3-93 of the instant Application meets the limitation of the instant claim 14.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the Compound 6-8 of Park by changing the substitution position of the terminal benzene ring from the substitution positions 3, 4 of the carbazole unit of the compound to the substitution positions 1, 2 of the carbazole unit. The 
The modification provides the organic electric element comprising a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound 55 of Miyata, a second host Compound 3-93 of the instant claim 14, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer, meeting all the limitations of claim 14.
Regarding claims 18 and 20, he organic electric element of Park as modified by Lee, Kondakova, and Miyata reads on all the features of claim 1 as outlined above.
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound 55 of Miyata, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
Park, Lee, Kondakova, or Miyata does not disclose a specific display device comprising the organic electric element of Park in view of Lee, Kondakova, and Miyata; however, Park does teach a display device comprising the organic electric element of Park and a control part driving the display device ([037]).
Kondakova teaches a display device (“passive matrix display” in [087]) comprising the organic electric element of the invention (“OLED”) and a control part (“thin film transistors”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park as taught by Lee, Kondakova, and Miyata by using the element to make a display device, as taught by Park and Kondakova.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display device.
The resultant device is a display device comprising the organic electric element of Park as taught by Lee, Kondakova, and Miyata, and a control part driving the display device, wherein the organic electric element is equated with an OLED, meeting all the limitations of claims 18 and 20. 
Regarding claims 15, 17, 19, and 21, the organic electric element of Park as modified by Lee, Kondakova, and Miyata reads on all the features of claim 1 as outlined above.
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound 55 of Miyata, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
The organic electric element does not comprise an emitting auxiliary layer comprising a compound represented by Formula (3-20); however, Park does teach that an emitting auxiliary layer can be included between the hole transport layer and the emitting layer of an organic electric element of Park ([030]).
The emission auxiliary layer must be a hole transport layer because the emission auxiliary layer disposed between the anode and the emitting layer such that the holes transfer from the anode to the emitting layer.
Lin teaches that the compound of Lin can be used as a hole transport layer material of an organic electric element ([033], [039]). 
Miyata teaches that arylamine compound provides improvement of the emission efficiency and the realization of the long life of the organic electric element ([039]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park in view of Lee, Kondakova, and Miyata by inserting a layer comprising Compound 55 of Miyata between the hole transport layer and the emitting layer as taught by Park and Miyata
The modification of doing so would have been to provide the organic electric element with improvement of the emission efficiency and the realization of the long life of the organic electric element, based on the teaching of Miyata.
Furthermore, the modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both device structures with and without another layer made of a hole transport material (equivalent to an emitting auxiliary layer) between the hole transport layer and the emitting layer are alternative option to produce an organic electric element disclosed by Park. 
The resultant device is an organic electric element of Park as modified by Lee, Kondakova, and Miyata (2) comprising a first electrode (ITO), a hole transport layer (NPD), a layer comprising Compound C-2 of Lin, an emitting layer (a first host Compound 55 of Miyata, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1), and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
Applicant claims an emitting auxiliary layer in claims 15 and 17; however, Applicant does not claim any specific material, functional, or structure limitation of the emitting auxiliary layer except that the emitting auxiliary layer is a part of hole transporting band layer, and the hole transporting band layer is disposed between the first electrode and the emitting layer. 
The instant specification discloses an emitting auxiliary layer (151 in Fig. 1 and [292]) is disposed between the emitting layer (150) and the hole transport layer (160) and the emitting auxiliary layer has a direct contact with the emitting layer (150).
Therefore, the organic electric element of Park as modified by Lee, Kondakova, and Miyata (2) is equated with a device comprising a first electrode (ITO), a hole transport layer (NPD), an emitting auxiliary layer (Compound 55 of Miyata), an emitting layer (a first host Compound 55 of Miyata, a second host Compound 6-8 of Park, and a phosphorescent dopant claims 15 and 17.
Park, Lee, Kondakova, and Miyata does not disclose a specific display device comprising the organic electric element of Park as taught by Lee, Kondakova, and Miyata (2); however, Park does teach a display device comprising the organic electric element of Park and a control part driving the display device ([037]).
Kondakova teaches a display device (“passive matrix display” in [087]) comprising the organic electric element of the invention (“OLED”) and a control part (“thin film transistors”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park as modified by Lee, Kondakova, Miyata, and Seo by using the element to make a display device, as taught by Park and Kondakova.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display device.
The resultant device is a display device comprising the organic electric element of Park as modified by Lee, Kondakova, and Miyata (2), and a control part driving the display device, claims 19 and 21. 

Claims 15, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2013/105747, machine-translated English documents is referred to) in view of Lee et al. (US 2006/0103298 A1), Kondakova et al. (US 2007/0252516 A1), and Miyata et al. (US 2015/0179941 A1), as applied to claims 1 above, further in view of Seo et al. (US 2002/0121860 A1).
Regarding claims 15, 17, 19, and 21, the organic electric element of Park as modified by Lee, Kondakova, and Miyata reads on all the features of claim 1 as outlined above.
The organic electric element comprises a first electrode (ITO), a hole transport layer (NPD), an emitting layer (a first host Compound 55 of Miyata, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1, and a second electrode (Al), wherein the hole transport layer and the emitting layer are an organic material layer.
The organic electric element does not comprise an emitting auxiliary layer comprising a compound represented by Formula (3-20).
Seo teaches that a mixed layer between two neighboring organic layers of an organic light-emitting device, contains both the neighboring organic layer materials (“mixed layer” (105) in Fig. 1B; [050]).
Seo teaches that by introducing a mixed layer in-between two neighboring organic layers (device structure of Fig. 1B), the energy barrier is lowered and more carriers can be injected ([054]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park as modified by Lee, Kondakova, and Miyata by adding a mixed layer between the hole transport layer (NPD) and the emitting layer comprising a first host Compound C-2 of Li, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3, as taught by Seo. 
The motivation of doing so would provide the organic electric element with lowered energy barrier and improved carrier injection, as taught by Seo.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The modification provides a device having a mixed layer comprising NPD, Compound 55 of Miyata, Compound 6-8 of Park, and Ir(ppy)3 disposed between the hole transport layer (NPD) and the emitting layer. 
Applicant claims an emitting auxiliary layer in claims 15 and 17; however, Applicant does not claim any specific material, functional, or structure limitation of the emitting auxiliary layer except that the emitting auxiliary layer is a part of hole transporting band layer, and the hole transporting band layer is disposed between the first electrode and the emitting layer. 
The instant specification discloses an emitting auxiliary layer (151 in Fig. 1 and [292]) is disposed between the emitting layer (150) and the hole transport layer (160) and the emitting auxiliary layer has a direct contact with the emitting layer (150).
Therefore, the organic electric element of Park as modified by Lee, Kondakova, Lin, and Seo is equated with a device comprising a first electrode (ITO), a hole transport layer (NPD), an emitting auxiliary layer (NPD, Compound 55 of Miyata, Compound 6-8 of Park, and Ir(ppy)3), an emitting layer (a first host Compound 55 of Miyata, a second host Compound 6-8 of Park, and a phosphorescent dopant Ir(ppy)3 with the ratio of two hosts being 1:1), and a second electrode (Al), wherein the hole transport layer and the emitting auxiliary layer are a hole transporting band layer, and the hole transporting band layer and the emitting layer are an organic material layer, meeting all the limitations of claims 15 and 17.
Park, Lee, Kondakova, Miyata, or Seo does not disclose a specific display device comprising the organic electric element of Park as taught by Lee, Kondakova, Miyata, and Seo; however, Park does teach a display device comprising the organic electric element of Park and a control part driving the display device ([037]).
Kondakova teaches a display device (“passive matrix display” in [087]) comprising the organic electric element of the invention (“OLED”) and a control part (“thin film transistors”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Park as modified by Lee, Kondakova, Miyata, and Seo by using the element to make a display device, as taught by Park and Kondakova.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention 
The resultant device is a display device comprising the organic electric element of Park as modified by Lee, Kondakova, Miyata, and Seo, and a control part driving the display device, wherein the organic electric element is equated with an OLED, meeting all the limitations of claims 19 and 21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786